DETAILED ACTION
Applicant’s preliminary amendment to the Specification, filed December 14, 2018, is acknowledged by the Examiner. Claims 1-10 are currently pending. The following is a complete response to the December 14, 2018 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a) “the electrode includes a first optical fiber and a second optical fiber” as in claims 1 and 8, b) “the electrode has optical fiber holes” as in claim 4, and c) “plurality of electrodes is separated into an anode and a cathode that are arranged in parallel to each other” as set forth in claim 10 must be shown or the feature(s) canceled from the claim(s). Figure 3 shows a single electrode 200 with an anode and cathode on a single electrode. Figures 6A and 6B show a third electrode 330 divided into at least one anode and at least one cathode, but the electrode 330 is a single electrode and not the claimed “plurality of electrodes” that is separated as claimed.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 150 and 190.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 210 and 220 in figure 1 and as specifically attributed to figure 1 in lines 14-22 of page 6; the first electrode 200 in figure 4 as specifically noted in lines 11-16 of page 11; housing 130 as noted in line 17 of page 13; the catheter 300; perforated portion 310.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 1, the claim recites the limitation of “an electrode inserted into a human body through the endoscope channel”. The claim then further requires that “the electrode destroys a target cell in the human body”. This language is method-like language in an apparatus claim which positively recites the human organism in the form of “a human body” as part of the therapeutic device. Thus, the claim fails to comply with the requirements of 35 U.S.C. 101. Claims 2-4 are rejected due to their respective dependency on claim 1. Appropriate correction is required.
Regarding claim 5, the claim recites the limitation of “a catheter inserted into a human body through the endoscope channel”. The claim then further requires that “a plurality of electrode … through the perforated portion to penetrate a target cell”. This language is method-like language in an apparatus claim which positively recites the human organism in the form of “a human body” as part of the therapeutic device. Thus, the claim fails to comply with the requirements of 35 U.S.C. 101. Claims 6-10 are rejected due to their respective dependency on claim 1. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2 and 3, the Examiner notes the claim 2 recites “applies a voltage” and claim 3 recites “rotates about the fixed axis”. Like claim 1 above, these recitations are method-like language in an apparatus claim that render the scope of each claim as indefinite. The Examiner respectfully suggests Applicant utilizing language such as “configured to apply” and “configured to rotate” to correct the issues. Appropriate correction is required.
Regarding claim 3, the claim currently recites “the electrode has a fixed axis connected to the endoscope channel”. The scope of the claim is indefinite because the use of the terminology of “axis” is inconsistent with its plain meaning, the instant disclosure fails to clearly define an alternative interpretation for the terminology and, therefore, the Examiner is unable to reasonably determine the scope of the claim including how a “fixed axis” can be connected to an endoscope channel. It is well established that the claims are interpreted in light of the specification, but the instant disclosure only reiterates substantially the same language as the claim (“The first 
 Regarding claim 4, the claim recites the limitation of “the electrode has optical fiber holes to improve accuracy of the impedance measurement between the first optical fiber and the second optical fiber” therein. The recitation of “to improve accuracy” is a relative/subjective term that renders the scope of the claim as indefinite. The Examiner has reviewed the instant disclosure, but such fails to provide a standard to determine the degree to which accuracy is improved via the optical fiber holes such that one of ordinary skill could reasonably ascertain the scope of the claim. Further, the Examiner is unaware of any specific art-recognized standard for ascertaining such improvements in the art. See MPEP 2173.05(b). Appropriate correction is required.
Regarding claim 5, the claim recites two instances of “inserted into a human body” and further recites “protrudes from the end of the catheter” therein. These recitations are method-like language in an apparatus claim that render the scope of each claim as indefinite. Similar rationale as set forth to the rejection of claim 1 above equally applies to this rejection of claim 5 as well. 
Regarding claim 6, the claim recites “destroys the target cell”. Like claim 5 above, this recitation is method-like language in an apparatus claim that render the scope of each claim as indefinite. The Examiner respectfully suggests Applicant utilizing language such as “configured to destroy” to correct the issue. Appropriate correction is required.
Regarding claims 6 and 8, each claim recites the limitation of “the electrode” therein. This limitation renders the scope of the claim as indefinite given that parent claim 5 recites “a plurality of electrodes” therein. As such, the scope of each of claims 6 and 8 is unable to be reasonably ascertained because it is unclear which of the plurality of electrodes of claim 5 the recitation of “the electrode” in each of claims 6 or 8 is referring to. Appropriate correction is required.
Regarding claim 9, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship for each electrode of the plurality of electrodes relative to the claimed “one or more curved protrusions” and the “one or more through-holes”. As presently recited, it is at most 
Claim Interpretation 
The Examiner notes, with respect to the limitation of “endoscope channel”, that such are being interpreted in light of the disclosure in the “Endoscope Channel 100” section on pages 7-9 of the Specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat. No. 8,986,298 B2) further in view of Malchano et al. (US Pat. No. 9,468,364 B2).
Regarding claim 1, Lee provides for a therapeutic device comprising  5an electrode capable of being inserted into a human body through a channel (electrode 27) endoscope channel, wherein the electrode is configured to destroy a target cell in the human body through voltage application (via 27 being electrically conductive and capable of being connected to a voltage generator), and the electrode includes a first optical fiber and a 10second optical fiber for detecting the degree of destruction of the target cell through impedance measurement (a first and a second 43e). The Examiner notes that the limitation of “for detecting a degree of destruction of the target cell through impedance measurement” is a functional recitation of the intended use of the first and second optical fiber optic. It is well established that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the optical fibers of Lee would readily be able to perform the disclosed sensing given the presence of both of the first and second optical fibers at the electrode.  
Lee fails to specifically recites the inclusion of an endoscope channel of for the electrode to be inserted through an endoscope channel. Malchano is particularly concerned with the visualization and treatment of tissue at a surgical site. Malchano further provides for an endoscope channel (endoscope 108) and for the passage of an electrode through the channel (see 
Regarding claim 2, Lee provides that the 15electrode is capable of applying a voltage of 1 KV or above. This, again, is a functional recitation of the intended use of the electrode. The electrode of Lee would readily be capable of providing such a voltage via its ability to be connected to a suitable voltage generator.
Regarding claim 3, in view of the combination in the rejection of claim 1 above, the electrode has a fixed axis connected to the endoscope 20channel (via an axis defined along the shaft of Lee and with such connected to the endoscope channel when inserted) and would further be configured to rotate about the fixed axis (via the rotation of the electrode relative to the endoscope).  
Regarding claim 4, Lee provides that the electrode has optical fiber holes to improve accuracy of the 25impedance measurement between the first optical fiber and the second optical fiber (via the collection holes 87 providing an opening for each fiber to receive direct feedback therefrom).  
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz et al. (US Pat. Pub. 2002/0026188 A1) further in view of Malchano et al. (US Pat. No. 9,468,364 B2).
Regarding claim 5, Balbierz provides for a therapeutic device comprising  5a catheter capable of being inserted into a human body through a channel (body 12), wherein the catheter includes a perforated portion provided on an end thereof (see figure 2 with the end at 13 being perforated), and capable of being inserted into the human body (again the capability shown as in 5), and a plurality of electrodes that protrudes from the 10end of the catheter through the perforated portion to penetrate a target cell (electrodes 18 protruding therefrom).  
Balbierz fails to provide for the use of an endoscope channel. Malchano is particularly concerned with the visualization and treatment of tissue at a surgical site. Malchano further provides for an endoscope channel (endoscope 108) and for the passage of an electrode through the channel (see col. 13; 31-41 with the “ablation catheters” used). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized an endoscope channel as in Malchano in conjunction with the electrode of Balbierz to provide for an exemplary manner of introducing and locating the electrode within the body during treatment. 
Regarding claim 6, the plurality of 15electrodes of Balbierz would be configured to destroy the target cell by applying a voltage of 1 KV or above to the target cell (via each electrode being capable of being supplied such a level of voltage when connected to a suitable voltage source).  
Regarding claim 7, Balbierz provides that each of the 20plurality of electrodes has both of an anode and a cathode (see figure 21a with the two electrodes 18e on a single shaft capable of forming an anode and a cathode).  
Regarding claim 8, Balbierz teaches that one electrode of the plurality of electrodes includes a first optical fiber and a second 25optical fiber for detecting the degree of destruction of the target cell through impedance measurement (see figure 2 with the electrode member 18’ having the first and second fiber at 22md and 22me).  The Examiner notes that the limitation of “for detecting a degree of destruction of the target cell through impedance measurement” is a functional recitation of the intended use of the first and second optical fiber optic. It is well 
Regarding claim 9, Balbierz provides that the plurality of electrodes includes 5one or more curved protrusions; and one or more through-holes (such as the openings in the ends of each of 18/18’ being a distal through-hole).  
Regarding claim 10, Balbierz provides that the 10plurality of electrodes are separated into an anode and a cathode that are arranged in parallel to each other (via two of the electrodes 18 being capable of forming an anode and a cathode and being parallel within the shaft 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794